2022 WI 48

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2022AP645-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Crystal L. Saltzwadel, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Crystal L. Saltzwadel,
                                 Respondent.

                         DISCIPLINARY PROCEEDINGS AGAINST SALTZWADEL

OPINION FILED:         June 28, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                                2022 WI 48
                                                                         NOTICE
                                                         This opinion is subject to further
                                                         editing and modification.   The final
                                                         version will appear in the bound
                                                         volume of the official reports.
No.   2022AP645-D


STATE OF WISCONSIN                                  :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Crystal L. Saltzwadel,
Attorney at Law:

Office of Lawyer Regulation,
                                                                              FILED
            Complainant,                                               JUN 28, 2022

      v.                                                                  Sheila T. Reiff
                                                                       Clerk of Supreme Court

Crystal L. Saltzwadel,

            Respondent.




      ATTORNEY       disciplinary         proceeding.           Attorney's          license

suspended.



      ¶1    PER CURIAM.          The Office of Lawyer Regulation (OLR)

and   Attorney      Crystal     L.    Saltzwadel    have       filed      a   stipulation

pursuant     to    Supreme      Court    Rule     (SCR)       22.12      agreeing       that

Attorney    Saltzwadel's        license      to    practice        law     in     Wisconsin

should be suspended for 60 days for professional misconduct she

committed     in    connection        with   five       client      matters.           After

reviewing    the     matter,     we    approve    the      stipulation,         adopt    the
stipulated        facts   and    conclusions        of      law,     and      impose     the
                                                                        No.     2022AP645-D



stipulated     discipline.           Given       the    comprehensive      stipulation,

which avoided the need to litigate this matter and to appoint a

referee, we impose no costs in connection with this proceeding.

     ¶2     Attorney Saltzwadel was admitted to practice law in

Wisconsin     in    2007.     In     February      2020,      this    court    imposed   a

public reprimand upon Attorney Saltzwadel for misconduct in six

client matters, including her failure to act with reasonable

diligence     and    promptness;      failure          to   keep   clients     reasonably

informed about the status of their cases and respond to requests

for information; and failure to provide the OLR timely responses

to   client        grievances.         Public          Reprimand      of      Crystal    L.

Saltzwadel,         No.     2020-3      (electronic            copy     available        at

https://compendium.wicourts.gov/

app/raw/003129.html).

     ¶3     On April 18, 2022, the OLR filed another complaint

against Attorney Saltzwadel alleging 11 counts of misconduct in

five client matters.          The misconduct in this matter is similar

to the misconduct that gave rise to her 2020 public reprimand.
Attorney Saltzwadel failed to file a timely notice of intent to

pursue postconviction relief (NOI) on behalf of four clients and

failed to respond to inquiries from the four clients and others

on their behalf about the status of their cases.                                She also

failed to meaningfully engage with defense counsel in a separate

federal case who sought to shorten their mutual client's time of

incarceration and she failed to provide that client with a copy

of his revocation decision.


                                             2
                                                                           No.    2022AP645-D



      ¶4     The first two counts of misconduct relate to Attorney

Saltzwadel's representation of A.W.                    In 2019, the Office of the

State   Public    Defender         (SPD)   appointed          Attorney     Saltzwadel       to

represent A.W. in a criminal case involving one misdemeanor and

two felonies.       A.W. was found guilty of all charges and was

sentenced to three years of initial confinement followed by two

years of extended supervision.                   At his sentencing hearing, A.W.

and   Attorney    Saltzwadel         signed       a    NOI,    indicating        that    A.W.

intended to seek postconviction relief.

      ¶5     On   March      5,    2020,   Attorney       Saltzwadel        sent     A.W.    a

letter stating that she had filed the NOI on his behalf, her

representation of him had ended, and that the SPD would appoint

him   an    appellate     attorney.          A.W.      did     not    receive      Attorney

Saltzwadel's      letter,         possibly       because       he    was     moved      among

different correctional facilities.                    However, A.W. and his family

repeatedly    tried     to    contact      Attorney       Saltzwadel        by    telephone

regarding his appeal.             They received no response from her.

      ¶6     Eventually, A.W. filed a grievance with the OLR.                               In
July 2020, the OLR informed Attorney Saltzwadel of the grievance

and that it appeared no NOI had been filed on A.W.'s behalf.

Attorney Saltzwadel told the OLR she had filed a NOI and a

motion for extension of time to file a NOI on A.W.'s behalf.

However, the copy of the document she provided to the OLR was

not file stamped by the court. Attorney Saltzwadel said she

believed    she   had     timely     filed       the   NOI.         That   day,    Attorney

Saltzwadel sent a letter to A.W. informing him she would file
his   NOI   immediately.            Again,    A.W.      did    not    receive      Attorney
                                             3
                                                                             No.    2022AP645-D



Saltzwadel's        letter;    he    was     still    moving         among     correctional

facilities.

       ¶7     On August 17, 2020, the SPD received a letter from

A.W.    asking      for     appointment       of     appellate         counsel       for   his

upcoming       "appeal       hearing        filed     by       Attorney        Crystal      L.

Saltzwadel."        On August 27, 2020, the SPD advised A.W. that no

NOI had yet been filed on A.W.'s behalf.

       ¶8     On October 2, 2020, the court of appeals received a

NOI    together       with    an     extension       motion          filed     by    Attorney

Saltzwadel on A.W.'s behalf.                 The court granted the motion and

retroactively extended the deadline, permitting A.W. to file his

NOI.        However, Attorney Saltzwadel was unable to explain the

discrepancy between her assertion to the OLR that she had filed

the NOI on July 7, 2020, and the court's documented receipt of

the NOI some three months later.

       ¶9     The   next     count     of    misconduct        pertains        to    Attorney

Saltzwadel's representation of S.H.                   On March 12, 2019, the SPD

appointed Attorney Saltzwadel to represent S.H. on two felonies.
In October 2019, S.H. was found guilty on both felonies, and she

was later sentenced to ten years of initial confinement followed

by five years of extended supervision.                     At sentencing, S.H. and

Attorney Saltzwadel signed a NOI, which indicated S.H.'s intent

to seek postconviction relief.

       ¶10    After       sentencing,       S.H.     and       her     mother       contacted

Attorney      Saltzwadel      to    confirm        that    a   NOI     had     been    filed.

Attorney Saltzwadel claimed that a NOI had been filed and that
S.H. would hear from her appellate counsel within 60 days.
                                             4
                                                                          No.    2022AP645-D



       ¶11      In January 2020, S.H. learned the NOI had not been

filed.     On     January    10,    2020,     Attorney         Saltzwadel    received    an

email      from    a    supervisor       at   the      SPD     who    informed     Attorney

Saltzwadel that S.H. and her family had been inquiring about

appellate counsel but it appeared no NOI had been filed.                                The

SPD    urged      Attorney    Saltzwadel          to    file    the    NOI   immediately.

Attorney Saltzwadel took no steps to file a NOI for S.H. after

receiving this email.

       ¶12      On January 28, 2020, Attorney Saltzwadel received a

follow-up       email    from      the   SPD.          Shortly       thereafter,    another

attorney with the SPD filed the NOI, along with a motion to

extend the deadline for S.H. to file an appeal.                          Later that same

day, Attorney Saltzwadel emailed the SPD and claimed she did not

know what had happened to the NOI and that she had a printed

copy in her file. Attorney Saltzwadel also sent a letter to

S.H., stating that she had believed S.H.'s NOI was filed the day

of the sentencing hearing, but she had learned this was not the

case.1     Attorney Saltzwadel's letter further stated that the NOI
had now been filed, as well as a motion to extend the deadline

to file an appeal.            On February 3, 2020, the court of appeals

retroactively extended the deadline, permitting S.H. to file a

NOI.

       ¶13      S.H. filed a grievance against Attorney Saltzwadel and

the OLR commenced an inquiry.                 Attorney Saltzwadel told the OLR

that when she returned to her office after S.H.'s sentencing

       S.H. did not receive Attorney Saltzwadel's letter; it was
       1

sent to the wrong address for inmate correspondence.
                                              5
                                                                            No.     2022AP645-D



hearing, she signed into the efiling system and uploaded the NOI

and that she was "unaware that the notice was never submitted."

      ¶14     The next allegations of misconduct pertain to Attorney

Saltzwadel's representation of S.J.                    On September 9, 2019, the

SPD appointed Attorney Saltzwadel to represent S.J. in three

ongoing criminal cases involving six felonies.                         In October 2019,

S.J. was convicted of five felonies.                    S.J. was sentenced to six

years    of    initial      confinement          and     six     years        of     extended

supervision.        That same day, S.J. and Attorney Saltzwadel signed

a NOI for each of the three cases, reflecting S.J.'s intent to

seek postconviction relief.

      ¶15     On April 12, 2020, S.J. contacted the SPD's office

expressing      concern       because     he      had        learned     that        Attorney

Saltzwadel     had    not     filed   the       NOIs    and     he     had    received      no

information about his appeal.                   S.J. told the SPD that he had

written to Attorney Saltzwadel but she had not responded.

      ¶16     The    SPD    emailed     Attorney         Saltzwadel           on     numerous

occasions     about    S.J.      Attorney        Saltzwadel          told     the    OLR    she
believed she had electronically filed the NOIs shortly after the

sentencing hearing, but had no explanation for why they were not

filed.      She claimed that she would file all three NOIs and that

she would request extensions of time to file those documents.

      ¶17     On June 5, 2020, Attorney Saltzwadel belatedly filed

all   three    NOIs    on   S.J.'s      behalf,        but    failed     to       request   an

extension of the filing deadline.                 On July 22, 2020, another SPD

attorney filed a petition for a writ of habeas corpus on S.J.'s
behalf, alleging that Attorney Saltzwadel was ineffective for
                                            6
                                                                            No.     2022AP645-D



failing     to     timely    file     the     NOIs   on    S.J.'s     behalf,       and   thus

successfully obtained reinstatement of S.J.'s appellate rights.

      ¶18     The    next    client      matter      in    this   proceeding         involves

Attorney Saltzwadel's representation of M.J.                               On November 13,

2019, M.J. was convicted of two felonies and one misdemeanor.

M.J.'s trial counsel withdrew shortly thereafter and Attorney

Saltzwadel was appointed by the SPD as successor counsel.                                 After

sentencing, a NOI was prepared, indicating that M.J. intended to

seek postconviction relief.

      ¶19     In     May     2021,      M.J.        contacted        the     SPD's     office

expressing concern because he had learned his NOI had not been

filed.        M.J.       said    he     had    attempted        to    contact        Attorney

Saltzwadel personally and through third parties, using email and

voicemails, but she had not responded.

      ¶20     In June 2021, the SPD contacted Attorney Saltzwadel

and informed her that M.J.'s NOI had not been filed.                                 Attorney

Saltzwadel said she would need to consult her file to see what

happened.           In     August     2021,        after   several         more     follow-up
inquiries from the SPD, Attorney Saltzwadel replied that she had

a NOI in her file and did not know why it was not filed with the

court.      On September 3, 2021, Attorney Saltzwadel told the SPD

she   would      file      the   NOI.         On    September     16,       2021,    Attorney

Saltzwadel finally filed a NOI on M.J.'s behalf.

      ¶21     On September 20, 2021, another attorney with the SPD

successfully filed a petition for a writ of habeas corpus on

M.J.'s behalf, alleging that Attorney Saltzwadel was ineffective


                                               7
                                                                          No.     2022AP645-D



for   failing     to    timely    file      the    NOI      and     thus    successfully

obtained reinstatement of M.J.'s appellate rights.

      ¶22    Attorney     Saltzwadel        told      the     OLR    that       immediately

after the sentencing hearing, she told M.J.'s family that the

NOI had been filed and that M.J. did not have to continue the

appeal process if he didn't want to.                     Attorney Saltzwadel told

the OLR she was not aware that she had failed to successfully

file the NOI.

      ¶23    The final client matter at issue here involves T.S.Y.

As pertinent background, in 2011 T.S.Y. had been convicted of a

felony      and   sentenced      to    30     months     of    initial          confinement

followed by 48 months of extended supervision.                           In 2014, T.S.Y.

was convicted of another felony and sentenced to nine months of

confinement to run consecutive to his 2011 sentence.                             In January

2016, T.S.Y. was released from prison and his term of extended

supervision began.

      ¶24    In July 2019, while on extended supervision, T.S.Y.

was the subject of a traffic stop where he was found to have a
loaded firearm, drugs, drug paraphernalia, and a large amount of

cash.     He had not reported for supervision in three years.                              The

SPD     appointed      Attorney       Saltzwadel       to     represent          T.S.Y.    on

criminal     charges     stemming      from     the    traffic      stop        and   on   the

revocation proceeding regarding his extended supervision.

      ¶25    In November 2019, T.S.Y. was indicted on three federal

criminal     charges     stemming      from     the    July       2019     traffic     stop.

Federal defense counsel was appointed to represent T.S.Y. in the


                                            8
                                                                            No.       2022AP645-D



federal     criminal        case.         Pending      state    criminal       charges       were

dismissed on November 13, 2019.

      ¶26     On November 6, 2019, T.S.Y.'s revocation hearing was

held and, by order dated November 20, 2019, T.S.Y.'s extended

supervision was revoked and he was ordered to be confined for

three years and six days.                    Attorney Saltzwadel was emailed a

copy of the revocation decision that same day.                           T.S.Y. had until

December 5, 2019 to administratively appeal his revocation.

      ¶27     Five       days     after    the       revocation      hearing,      during      an

email      exchange       with     the    federal       defense        attorney,       Attorney

Saltzwadel told the federal defense attorney that she was still

awaiting T.S.Y.'s revocation decision.

      ¶28     On     December        2,     2019,       T.S.Y.       made       his     initial

appearance     in     the       federal    case.        The     next    day,    his     federal

defense attorney sent Attorney Saltzwadel an email asking that

she "try to pump the brakes on the revocation decision" because

the five year minimum sentence from the federal charge would run

consecutive         to      any     sentence          imposed     in      the     revocation
proceeding.        He explained that it was "pretty important to get

this [federal charge] addressed before the [state] revocation

decision is issued."

      ¶29     Minutes           after      receiving          this      email,         Attorney

Saltzwadel responded, "Decision just came.                           Revoked for 2 years

9 months and 22 days.                   We can appeal but that rarely changes

anything.      I will call the PO to see if there is anything else

we   can    do."         However,        because      Attorney       Saltzwadel        did   not
disclose that the revocation decision had actually issued on
                                                 9
                                                                               No.   2022AP645-D



November 20, 2019, federal defense counsel did not know that

T.S.Y.'s administrative appeal deadline would expire on December

5, 2019; he believed there was still time to work something out

for T.S.Y.'s benefit.

    ¶30     On     December      5,     2019,      federal      defense         counsel         told

T.S.Y. about his adverse revocation decision.                                  T.S.Y. had not

known that his revocation decision had issued some two weeks

earlier.      He    had    not    received         a     copy   of   the        decision        from

Attorney     Saltzwadel         and     had    heard       nothing         from      her    after

November 13, 2019, despite having left voicemails for her.

    ¶31     On     December      12,    2019,      federal      defense          counsel        sent

Attorney Saltzwadel the following email:

    I left you a VM. Please get back to me on this. I've
    discussed with the federal prosecutor the possibility
    of having [T.S.Y.'s] revocation dropped if he resolves
    this case. They are open to the idea. This would be
    a favorable outcome, but seeing that the deadline on
    the administrative appeal is next week Monday or
    Tuesday, time is of the essence.     Please provide me
    with the name and contact info for [T.S.Y.'s] agent.
Attorney Saltzwadel never responded to this email.                                      In late

2020,   T.S.Y.     entered       into    a    plea       agreement     in       which      he   was

convicted    of    one    of     the    federal        charges       and       the   two    other

charges were dismissed.                 He was sentenced to nine months in

prison to run concurrently with the revocation sentence in his

state criminal matter.

    ¶32     During        the     ensuing          OLR      investigation,              Attorney

Saltzwadel    told       the     OLR    that       she    received         a    copy       of   the
revocation decision and promptly mailed a copy to T.S.Y.                                        She


                                              10
                                                            No.   2022AP645-D



told the OLR she did not recall receiving any voicemails from

T.S.Y. or his family.

      ¶33    Based on all of the foregoing, the OLR alleged and

Attorney Saltzwadel has stipulated that:

     By failing to timely submit notices of intent to pursue

      postconviction relief on behalf of A.W., S.H., S.J., and

      M.J., Attorney Saltzwadel violated SCR 20:1.32 (Counts One,

      Three, Four, and Six).

     By failing to respond to inquiries from A.W., S.J., M.J.,

      T.S.Y., and others on        their   behalf about the status of

      their     appeals,      Attorney       Saltzwadel     violated     SCR

      20:1.4(a)(4)3 (Counts Two, Five, Seven, and Ten).

     By    failing   to   meaningfully    engage   with   federal   defense

      counsel for T.S.Y. in his attempts to shorten T.S.Y.'s time

      of incarceration, Attorney Saltzwadel violated SCR 20:1.3

      (Count Eight).

     By failing to timely provide T.S.Y. with a copy of his

      revocation      decision,   Attorney     Saltzwadel    violated    SCR
      20:1.4(a)(3) (Count Nine).4

     By telling federal defense counsel on November 25, 2019

      that she was still awaiting T.S.Y.'s revocation decision


      2SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
      3SCR 20:1.4(a)(4) provides: "A lawyer shall promptly comply
with reasonable requests by the client for information."
      4SCR 20:1.4(a)(3) provides: "A lawyer shall keep the client
reasonably informed about the status of the matter."

                                    11
                                                                                No.     2022AP645-D



    and by telling him on December 3, 2019 that the decision

    "just        came,"       Attorney         Saltzwadel         violated      SCR     20:8.4(c)

    (Count Eleven).5

    ¶34        On May 9, 2022, the OLR and Attorney Saltzwadel filed

a stipulation pursuant to SCR 22.12 in which Attorney Saltzwadel

stipulated to each of the eleven counts set forth in the OLR's

complaint.            The    OLR    filed      a    memorandum          in    support       of    the

stipulation.

    ¶35        In the stipulation, Attorney Saltzwadel agrees                                     that

the facts alleged in the OLR's complaint form a basis for the

requested      discipline.               She   represents         and    verifies       that      she

fully understands the ramifications should this court impose the

stipulated level of discipline; that she fully understands her

right to contest this matter; that she fully understands her

right     to     consult          with    counsel;         that    her        entry    into       the

stipulation       is       made    knowingly        and    voluntarily;          and    that      her

entry   into      the       stipulation         represents         her       decision       not    to

contest the allegations in the complaint or the level and type
of discipline sought by the OLR's Director.                              The parties assert

that the stipulation was not the result of plea bargaining.

    ¶36        The     parties       ask       this       court    to        impose    a     60-day

suspension       on    Attorney          Saltzwadel's        law    license.           The    OLR's

memorandum in support of the stipulation cites to three cases in

support     of       the    recommended         60-day       suspension.               In    In     re

    5  SCR 20:8.4(c) provides: "It is professional misconduct for
a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."

                                                   12
                                                                                 No.    2022AP645-D



Disciplinary           Proceedings      Against          Theobald,      2010      WI     102,    329

Wis. 2d 1, 786 N.W.2d 834, we imposed a 60-day suspension for

two counts of misconduct in one client matter, which included

failing to take a series of steps resulting in the dismissal of

the client's bankruptcy petition and failing to respond to the

client's     inquiries          regarding         the     status       of   the        bankruptcy.

Attorney     Theobald's          disciplinary            history       included         two    prior

public reprimands for similar misconduct.                             In deeming this case

instructive, the OLR notes that Attorney Saltzwadel also has a

prior public reprimand and her misconduct is similar to that of

Attorney Theobald, as it involves failing to act with reasonable

diligence        and    promptness,      failing          to    keep    clients         reasonably

informed     about       the    status       of    their        matters,    and        failing    to

comply with reasonable request for information.                                See also In re

Disciplinary Proceedings Against Moldenhauer, 2016 WI 43, 369

Wis. 2d 1, 879 N.W.2d 605 (imposing a 60-day suspension for two

counts      of     misconduct         that        included        failing        to     act     with

reasonable        diligence      and     promptness,            failing     to    keep        clients
reasonably        informed       about    the          status    of    their      matters,       and

failing to comply with reasonable requests for information where

Attorney Moldenhauer had previously received a private reprimand

and two public reprimands for similar conduct).

      ¶37    The       OLR     also    deems      instructive          In   re     Disciplinary

Proceedings Against Anderson, 2020 WI 82, 394 Wis. 2d 190, 950

N.W.2d 191.            There, the attorney received a 60-day suspension

for   six    counts       of    misconduct          in    two     client     matters.            His
misconduct involved failing to consult with a client about the
                                                  13
                                                                              No.     2022AP645-D



means by which objectives were to be accomplished, failing to

act with reasonable diligence and promptness, failing to keep

clients reasonably informed about the status of their matters,

and failing to comply with reasonable requests for information.

Attorney Anderson had previously received a private reprimand,

two public reprimands, and a 60-day suspension.                           The OLR argues

that the Anderson case is similar to Attorney Saltzwadel's as it

involves      failing         to   act     with        reasonable         diligence          and

promptness, failing to keep clients reasonably informed about

the   status       of   their      matters,      and      failing        to     comply      with

reasonable requests for information.

      ¶38    We have some concerns that a 60-day license suspension

is inadequate for the misconduct Attorney Saltzwadel committed

in this manner, which involves five clients and 11 counts of

misconduct, including a violation of SCR 20:8.4(c) for making

misrepresentations to another attorney representing their mutual

client.      However, we acknowledge that the OLR has advised us

that Attorney Saltzwadel has fully admitted responsibility for
her misconduct, and convincingly espoused her understanding of

the   need    to    avoid      repeating      it.         The    OLR     asserts        that    a

suspension of more than 60 days is not merited here.                                Therefore,

although the cases cited by the OLR are not precisely on point

because      of    factual      differences         and       generally        less     serious

misconduct,        we   are     persuaded     that        a     60-day        suspension       of

Attorney Saltzwadel's license to practice law in Wisconsin is an

appropriate level of discipline for this case.


                                            14
                                                                                   No.     2022AP645-D



       ¶39    Henceforth,              we         expect        Attorney        Saltzwadel         to

demonstrate that she has a proper understanding of and attitude

toward the standards that are imposed upon members of the bar in

this    state       and       that    she    will        act    in     conformity        with   those

standards.          Attorney Saltzwadel is reminded that this court may

impose progressively severe sanctions when an attorney engages

in     repeated           misconduct.         See,         e.g.,        In    re     Disciplinary

Proceedings Against Netzer, 2014 WI 7, ¶49, 352 Wis. 2d 310, 841

N.W.2d 820 ("[t]his court has long adhered to the concept of

progressive         discipline         in     attorney          regulatory         cases.")        We

accept       the    stipulation             and     impose       a     60-day      suspension      of

Attorney Saltzwadel's license to practice law in Wisconsin.

       ¶40    We turn to the issue of costs.                             The OLR's complaint

requested          the        court   impose        the        costs     of   the        proceeding.

However, because this matter has been resolved by means of a

stipulation without the appointment of a referee,                                         we do not

impose costs upon Attorney Saltzwadel.                                 The OLR does not seek

restitution and no restitution is ordered.
       ¶41    IT         IS     ORDERED      that        the     license        of       Crystal   L.

Saltzwadel to practice law in Wisconsin is suspended for 60-

days, effective August 9, 2022.

       ¶42    IT IS FURTHER ORDERED that Crystal L. Saltzwadel shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.




                                                    15
                                                       No.   2022AP645-D



    ¶43   IT    IS   FURTHER   ORDERED   that   compliance   with   all

conditions of this order is required for reinstatement.             See

SCR 22.28(2).




                                  16
    No.   2022AP645-D




1